Citation Nr: 0405652	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  03-08 608A	)	DATE
	)
	)



Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois



THE ISSUE

Whether a request for an extension of the time limit for 
filing a substantive appeal with respect to a statement of 
the case issued on July 24, 2002 was timely filed.  



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from September 1990 to 
March 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 decision by the RO 
that determined the veteran's request for an extension of the 
time limit for filing a substantive appeal with respect to a 
statement of the case (SOC) issued on July 24, 2002 was not 
timely received.


FINDINGS OF FACT

1.  Notice of a January 1997 rating decision was mailed to 
the veteran on January 15, 1997.

2.  The veteran submitted a notice of disagreement (NOD) on 
January 5, 1998.

3.  The RO issued a SOC on July 24, 2002 which addressed the 
issues of entitlement to service connection for left elbow 
disability, service connection for residual disability 
secondary to the use of Mefloquine, service connection for 
residuals of head injury including headaches, service 
connection for chest pain, service connection for hearing 
loss, service connection for tinnitus, and an increased 
(compensable) rating for ventral hernia.

4.  A September 2002 request for an extension of the time 
limit for filing a substantive appeal with respect to the 
July 2002 SOC was not timely filed.  


CONCLUSION OF LAW

A request for an extension of the time limit for filing a 
substantive appeal with respect to a SOC issued on July 24, 
2002 was not timely filed.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.304, 20.305, 
20.306 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 2002).  

An appeal to the Board consists of a timely filed NOD in 
writing and, after a SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (emphasis added).  
The substantive appeal can be set forth on a VA Form 9 
(Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the agency of original jurisdiction (AOJ).  
38 C.F.R. § 20.202.  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the 
AOJ mails the SOC to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  Additionally, an extension for filing a 
substantive appeal may be granted on motion filed prior to 
the expiration of the time limit described above.  38 C.F.R. 
§ 20.303.  If the claimant fails to file a substantive appeal 
in a timely manner, and fails to timely request an extension 
of time, "he is statutorily barred from appealing the RO 
decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993); cf. 
Rowell v. Principi, 4 Vet. App. 9 (1993).

There are situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the veteran at least 60 days from 
the mailing date of a supplemental SOC (SSOC) to perfect an 
appeal, even if the additional 60-day period would extend the 
expiration of the original appeal period.  38 C.F.R. 
§ 20.302(b)(2) (2003).  

In the veteran's case, a January 1997 decision of the RO 
denied, among other things, claims of entitlement to service 
connection for left elbow disability, service connection for 
residual disability secondary to the use of Mefloquine, 
service connection for residuals of head injury including 
headaches, service connection for chest pain, service 
connection for hearing loss, service connection for tinnitus, 
and an increased (compensable) rating for ventral hernia.  
Notice of this decision was sent to the veteran on January 
15, 1997.  Thereafter, the veteran filed a NOD with respect 
to these seven issues on January 5, 1998.  A SOC addressing 
these seven issues was issued on July 24, 2002.

Thereafter, the record shows that the RO received a written 
statement from the veteran asking for an extension of the 
time limit for filing his substantive appeal with respect to 
the July 24, 2002 SOC.  The record shows that this document 
was signed and dated by the veteran on September 17, 2002, 
and received by the veteran's then-appointed representative 
on September 24, 2002.  VA did not receive the document until 
September 25, 2002.

Given that the notice of the January 1997 decision was mailed 
to the veteran on January 15, 1997, and because a SOC was 
issued on July 24, 2002, the veteran had 60 days from July 
24, 2002, to file either a substantive appeal or a request 
for an extension of time.  38 C.F.R. § 20.302.  The Board 
also notes that there is no indication in the record that new 
evidence was received during the appeal period and after 
issuance of the SOC, which would have required the issuance 
of a SSOC such that the appeal period would have been 
extended.  38 C.F.R. § 20.302(b)(2).

In this regard, the Board finds that a timely request for an 
extension of time to file a substantive appeal was not 
submitted following the issuance of the SOC on July 24, 2002.  
See 38 C.F.R. §§ 20.203, 20.305.  The law provides that the 
veteran had 60 days from the July 24, 2002 SOC in which to 
file a timely request.  In this case, the 60th day fell on 
Sunday, September 22, 2002; however, the law provides that 
where the time limit expires on a Sunday, the next succeeding 
workday will be included in the computation.  See 38 C.F.R. 
§ 20.305.  Therefore, the veteran had until Monday, September 
23, 2002 to file a timely request for an extension of time.  

Here, the request for extension was received by the veteran's 
representative on September 24, 2002, a day after the 
deadline for filing for the extension.  It was not received 
by VA until September 25, 2002.  Consequently, the request 
for extension was not received within the time period 
allowed.  (Although the provisions of 38 C.F.R. § 20.305 
(2003) allow for VA to accept as timely filed a document that 
was postmarked prior to expiration of the period for filing, 
and in those cases where the postmark is not of record to 
presume that a writing was postmarked 5 days prior to the 
date or receipt of the document by VA, this presumption is 
rebutted by the evidence in this case.  As noted above, the 
request for extension was in the hands of the veteran's 
representative on September 24, 2002, and therefore was 
clearly not in the United States Postal Service system even 
after the deadline for filing expired.)

In so finding, the Board has considered the applicability of 
the regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  38 C.F.R. § 3.159 (2003).  It should be 
pointed out that, in this case, it is a jurisdictional 
question developed for the Board's review, not the underlying 
claims identified in the SOC issued on July 24, 2002.  Given 
the posture of the case before the Board, and in light of the 
actions taken by the RO, the Board concludes that the 
provisions of the VCAA that may be found applicable to the 
issue on appeal have been satisfied.  The veteran was given 
notice of what was required to initiate an appeal in a timely 
manner.  He was also informed that he needed to show that a 
timely substantive appeal or a timely request for an 
extension to file an appeal had in fact been filed.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board finds that the requirements of the 
VCAA have been met.


ORDER

A request for an extension of the time limit for filing a 
substantive appeal with respect to a July 24, 2002 SOC was 
not timely filed; the appeal is denied.


REMAND

The record reflects that, in March 2002, the RO determined 
that the veteran had failed to file a timely substantive 
appeal with respect to a September 1995 rating decision.  
(The RO construed a writing dated in December 1997 and 
received in January 1998 as an attempt by the veteran to file 
a substantive appeal with respect to a January 1997 SOC.)  In 
July 2002, the veteran sought review of the determination 
regarding timeliness of the January 1998 filing by requesting 
consideration of the case by a decision review officer.  He 
made arguments about how a statement dated in February 1997 
had in fact been filed by him.  Consequently, it appears 
clear that the veteran's July 2002 submission constituted a 
NOD with the RO's March 2002 determination on timeliness.  

The RO has yet to issue a SOC on the matter of whether a 
timely substantive appeal was filed with respect to a 
September 1995 rating decision.  In situations such as this, 
where the veteran has filed a NOD, but no SOC has been 
issued, the United States Court of Appeals for Veterans 
Claims has held that the Board should remand the matter to 
the RO for the issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

This issue is accordingly REMANDED to the RO for the 
following action:

The RO should re-examine the issue of 
whether the veteran submitted a timely 
substantive appeal with respect to a 
September 1995 rating decision.  If no 
additional development is required, or 
when it is completed, the RO should 
prepare a SOC in accordance with 
38 C.F.R. § 19.29 (2003), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of his NOD.  If, and only if, 
the veteran files a timely substantive 
appeal should the issue of whether the 
veteran submitted a timely substantive 
appeal with respect to a September 1995 
rating decision be returned to the Board.  

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
matter in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003), (to be codified at 38 U.S.C. § 5109B, and 38 
U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



